Concurring Opinion by
Mr. Justice Roberts:
I join in the opinion of the Court. Like the majority, I believe that in light of the corporate fiduciary’s representations of greater skill in the administration of trusts,1 the orphans’ court incorrectly applied the “prudent man” standard in assessing the trustee’s performance during the years 1948 to 1963.2 This matter must therefore be remanded to the orphans’ court for adjudication of the fiduciary’s management of the trust in view of the standard of care and skill it represented it possessed. If they desire, the parties on *480remand will be permitted to offer additional evidence relevant to the care the trustee should have exercised.
As the majority correctly observes, our holding is mandated by section 174 of the Restatement (Second) of Trusts (1959).3 Section 174 states: “The trustee is under a duty to the beneficiary in administering the trust to exercise such care and skill as a man of ordinary prudence would exercise in dealing with his own property; and if the trustee has or procures his appointment as trustee by representing that he has greater skill than that of a man of ordinary prudence, he is under a duty to exercise such skill.” All fiduciaries — ■ trust companies or otherwise — who procure appointment by claiming special skill in the administration of estates have a duty to exercise such skill. Of course, if a fiduciary does not claim greater skill, a “prudent man” standard would apply unless it can affirmatively be proven that the fiduciary in fact possessed greater skill.
However, I wish to emphasize that although a trustee is charged with the duties of preserving the corpus4 and making it productive,5 the court on remand must *481recognize that even the most skillful trustee may not at all times be able fully to preserve principal or to produce maximum income. A trustee is not a guarantor or insurer of the trust’s success. But if the court finds that in the exercise of its duties the corporate fiduciary failed to use the care and skill it represented it possessed, it may impose a surcharge for any depreciation in the value of the principal6 or loss of income.7
Mr. Justice Pomeroy joins in this concurring opinion.
APPENDIX
“Here Are Some Advantages of A Trust For Your Family
“They will get expert assistance with their investments. A proper ‘mix’ of various kinds can be made to meet their needs, and changed as these needs or economic conditions vary.
“A living trust is first and foremost a plan for investment management of income-earning assets. Over the years, this is more important even than avoiding probate or minimizing taxes. For example, as trustee of your living trust, we would hold and protect the assets for you and other beneficiaries; invest the principal; keep the portfolio under continuing review, and reinvest the income and capital gains, or pay income to you or other beneficiaries, as you may direct.
“When you establish a carefully planned living trust with us, you keep all the benefits of property ownership but free yourself from worry about investment research and analysis in today’s complex world. You assign that task to us as your investment manager.
*482“The advantage to an individual beneficiary is that, whatever the objective of his trust, it benefits from our overall knowledge of finance and investments. When you name us a trustee, your securities are placed under the care of trust men who have had years of experience in managing trust funds. They regularly review the most reliable standard sources of statistical data, and have at their disposal all the facts and figures available to us as a financial institution. This knowledge and experience are what they apply to the problems of individual trust accounts.
“Furthermore, when you establish a living trust with us, you can relax in the certainty that our investment management is both constant and alert. You no longer need be concerned about trying to keep up with fast-moving market and financial developments. What has been your part-time worry is assigned to us as a full-time job on your behalf.
“When you create a properly planned living trust with us as trustee, you retain all of the benefits of property ownership, but rid yourself of all the tasks of property management and investment. Here are some of the advantages of such a trust:
“You provide continuous and experienced management for your securities during your lifetime and for the benefit of your family after your death.
“A living trust is essentially an arrangement whereby you transfer certain assets to us as your trustee. We retain in the trust those assets that fit the investment program which you have approved, and we dispose of other possibly less desirable assets, reinvesting the proceeds to fit your program. . .

 Advertising representations contained in a record stipulation are set out in the appendix to this opinion.


 I further agree that the disallowance by the orphans’ court of commissions and fees is, on this record, entirely justified, as are the surcharges already imposed. Restatement (Second) of Trusts §§ 205, 243, comment d (1959); cf. Girt Estate, 452 Pa. 156, 164 n.7, 305 A.2d 372, 377 n.7 (1973).


 The Restatement is in harmony with section 7302(b) of the Probate, Estates and Fiduciaries Code, 20 Pa.C.S. § 7302(b) (Special Pamphlet, 1974) which provides in pertinent part: “Any investment shall be an authorized investment if purchased or retained in the exercise of that degree of judgment and care, under the circumstances then prevailing, which men of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income to be derived therefrom as well as the probable safety of their capital. . . .” Section 7302(b) sets a minimum standard of performance. A trustee, however, may voluntarily commit itself to a higher standard by claiming greater skill. See also Uniform Probate Code § 7-302.


 Restatement (Second) of Trusts § 176 (1959).


 Id. §§ 181, 227.


 Id. § 205(a).


 Id. §§ 205(c), 207.